Citation Nr: 0944078	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  06-32 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for low back strain, 
status post laminectomy with fusion L5-S1, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel






INTRODUCTION

The Veteran had active service from October 1961 until 
February 1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On his September 2006 Substantive Appeal (Form VA-9) the 
Veteran requested a travel board hearing before a Member of 
the Board in connection with his claim.  In May 2008, the 
Veteran was notified that his hearing was scheduled for June 
10, 2008.  The record reflects that on May 23, 2008, the 
Veteran cancelled his hearing due to a death in the family 
and requested the hearing be rescheduled.  As the Veteran 
submitted good cause for failure to appear, the hearing was 
rescheduled.  

The Veteran was notified in September 2008 that his hearing 
had been rescheduled for October 23, 2008.  The Veteran 
advised the RO on October 3, 2008 that he was unable to make 
the hearing because of surgery and requested another hearing 
in November 2008.  That hearing was never scheduled.  In 
December 2008 the Veteran requested a video conference 
hearing at some point after January 2009.   

Under 38 C.F.R. § 20.704(c), a request for a change in a 
hearing date may be made at any time up to two weeks prior to 
the scheduled date of the hearing if good cause is shown.  
Examples of good cause include, but are not limited to, 
illness of the appellant and/or representative, difficulty in 
obtaining necessary records and unavailability of a necessary 
witness. 38 C.F.R. § 20.704 (c).  If good cause is shown, the 
hearing will be rescheduled for the next available hearing 
date after the contingency which gave rise to the request for 
postponement has been removed.  Id.

The Veteran has twice been scheduled for travel board 
hearings.  In both instances, he notified the RO over two 
weeks in advance that he would be unable to attend the 
hearing and requested the hearing be rescheduled.  In both 
instances, the Veteran provided good cause for his inability 
to attend the hearing.  Accordingly, the Board finds that the 
Veteran should be scheduled for the video conference hearing 
he requested in December 2008. 

Since the failure to afford the Veteran a hearing would 
constitute a denial of due process that could result in any 
BVA decision being vacated, this matter must be addressed 
prior to any appellate review. See 38 C.F.R. § 20.904.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
video conference hearing at the RO before 
a Veterans Law Judge at the next available 
opportunity. Notification of the hearing 
must be mailed to the Veteran at his 
current address.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).






